 

Case 1:19-cv-02868-UNA Document 7 Filed 06/11/20 Page 1of1

FILED

UNITED STATES DISTRICT COURT JUN 14 20
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District and

Bankruptcy Courts 4
JAMES CROMITIE, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 19-2868 (UNA)
)
DONALD J. TRUMP et al., )
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, appearing pro se, has filed a motion under Rule 60(b) of the Federal Rules of
Civil Procedure, ECF No. 6. He seeks relief from the order entered on November 14, 2019,
which dismissed this action for failure to state a claim under the Freedom of Information Act.
See Mem. Op., ECF No. 4; Order, ECF No. 5. In its discretion, a court may relieve a party from
a final judgment, order or proceeding for any one of six enumerated reasons. See Fed. R. Civ. P.
60(b)(1)-(6). Plaintiff has asserted no grounds to merit reopening this matter. See Thomas v.
Holder, 750 F.3d 899, 902 (D.C. Cir. 2014) (a party seeking relief under Rule 60(b) must offer
“a hint of a suggestion” that he might prevail if the case is reopened) (quoting Marino v. DEA,
685 F.3d 1076, 1080 (D.C. Cir. 2012)). Therefore, plaintiff's motion will be denied by separate

order.

SIGNED: EMMET G. SULLIVAN
UNITED STATES DISTRICT JUDGE
DATE: June 11, 2020
